DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s Amendment and Remarks filed on 28 February 2022. 
Claims 1, 3, 5-8, 10, 12-16 and 18-25 are pending in this application. Claims 2, 4, 9, 11 and 17 were cancelled. Claims 21-25 were newly added.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3, 5-8, 10, 12-16 and 18-25 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As per claims 1, 8 and 15 (line# refers to claim 1):
Lines 8-11, it recites “at each iteration, an amount of adjustment of the core allocations is restricted by determining a difference between a number of cores used for a previous iteration and a number of cores determined by the second model”. It is not clearly indicated how to determining the difference between a number of cores used for a previous iteration and a number of cores determined by the second model since “the number of cores” are always determined/adjusted by the second model (see claim 1, line 6-7, performing a plurality of iterations to adjust the core allocations…based on a second model; (i.e., is that “the number of the cores determined by the second model” refers to current suggestion/iterations, any previously iterations?(i.e., how to determining the difference if the both “number of the cores” determined by the second model refers to the same previous iteration?) Or just any determination by the second model). For examining purpose, examiner will interpret the number of the cores determined by the second model as any determination.

As per claims 3, 5-7, 10, 12-14, 16 and 18-25:
	They are method, non-transitory computer readable medium and storage system claims that depend on claims 1, 8 and 15 respectively above. Therefore, they have same deficiencies as claims 1, 8 and 15 above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian et al. (US Patent. 10,452,441 B1) in view of ZAROO (US Pub. 2015/0186185 A1) and further in view of Chung et al. (US Pub. 2018/0113742 A1) and Hilton (US Patent. 7,756,787 B1).
Subramanian, ZAROO was cited in the previous Office Action.
Chung was cited in the PTO-892 dated on 11/10/2021.
 	
As per claim 1, Subramanian teaches the invention substantially as claimed including A method of allocating cores to Jobs running on one or more processors in a storage system (Subramanian, Fig. 5, 520 processor; Abstract, lines 10-12, The device may determine the allocation of the computing resources for the job based on utilizing the multiple machine learning models to process the data; Col 2, lines 55-57, different jobs may need different combinations of computing resources, different quantities of CPUs; Col 20, lines 19-20, administrators of the storage system flexibility in how the administrators manage storage for end users), comprising: 
training a first model to optimize core allocations to the jobs using training data that 5includes performance data (Subramanian, Fig. 1C, RTS component, RTS Machine learning model (as first model); Fig. 6, 620, 630, 640; Fig. 7, 740 predict the allocation of the computing resources for the job based on utilizing the multiple machine leaning models; Col 8, lines 14-19, the RTS data structure may store historical data related to the job to be performed by the computing resources, such as data that identifies whether a determined allocation of computing resources was sufficient for a job (as performance data); Col 4, lines 33-38, the RTS component (as including first model)…determining a manner in which to allocate the computing resources for the job; Col 5, lines 11-13, the machine learning model may have been trained on a training set of data that includes information related to a computing resource request and parameters that were identified from the information); 
initially allocating at least some of the cores to the jobs based on the first model (Subramanian, Fig. 6, 610 receive a computing resource request, 650, 660 perform a set of actions; Col 4, lines 33-38, the RTS component…determining a manner in which to allocate the computing resources for the job; Col 2, lines 55-57, different jobs may need different combinations of computing resources, different quantities of CPUs; Col 12, lines 65- Col 13, line 2, the computing resource allocation platform, utilizing the scheduler, may allocate the computing resources for the job. For example, the scheduler may execute the set of scripts received from the rules component and may allocate the computing resources (as include at least some of the cores) based on executing the set of scripts; [Examiner noted: receiving the resource request and allocate the resources based on the machine learning model (as initial allocating, since the resource request is just received]); and 
adjust the core allocations to the jobs based a second model that uses run time data and run time performance measurements (Subramanian, Fig. 1C, ODS machine learning model (as second model); Col 8, lines 17-24, performance data related to a performance of a job (when the computing resources are performing the job) and/or related to one or more other jobs that the computing resources are performing, time-series summaries of performance data for the job and/or one or more other jobs; Col 14, lines 46-50, the ODS component may process the information to generate reports related to the information, to detect an issue related to performance of the job, to determine a re-allocation of computing resources (as adjusting) based on a performance of the job, and/or the like. In some implementations, and as described elsewhere herein, the ODS component may process the information from the data analytics manager using an ODS machine learning model).

Subramanian fails to specifically teach the job/jobs are thread/threads.

However, ZAROO teaches when allocating CPU cores to Job/jobs, the Job/jobs are thread/threads (ZAROO, Fig. 2, 110 system hardware, 122-123 Cores, 192, 193, 194, Threads; [0005] lines 1-4, CPU resources are generally allocated to a plurality of concurrently running threads that may execute interleaved on a single core or simultaneously on a plurality of different cores, or both).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Subramanian with ZAROO because ZAROO’s teaching of allocating the CPU’s resources to the plurality of concurrently running threads would have provided Subramanian’s system with the advantage and capability to allow the system to allocating the sufficient resources to the threads during the execution which improving the system performance and efficiency. 

Subramanian and ZAROO fail to specifically teach when adjust the core allocations to the threads, it is performing a plurality of iterations, wherein, at each iteration, an amount of adjustment of the core allocations is restricted by determining a difference between a number of the cores used for a previous iteration and a number of the cores determined by the second model and dividing the difference by a damping factor.

However, Chung teaches when adjust the core allocations to the threads, it is performing a plurality of iterations, wherein, at each iteration, an amount of adjustment of the core allocations is restricted by determining between a number of the cores used for a previous iteration and a number of the cores determined by the second model (Chung, [0020] lines 46-52, An example is provided herein to illustrate the rationale of projecting an amount of resources and suggesting a configuration for the projected amount of resources. Suppose an amount of resources having a level of computing power of 8 CPUs and 32 GB of memory is projected by a learning model that has been trained well through many executed jobs of a similar type. Optimization for that amount of resources within the resource allocation space is aimed for a configuration that could achieve the goals set by the objective functions; [0021] lines 1-12, the projected amount of resources may be different from the requested amount of resources. For example, if an amount of X threads is requested, the example flow 100 may suggest X+d (or X−d) threads and observe the performance, wherein X and d are positive integers greater than 0 with N greater than d. Based on the performance result, the execution of next job(s) may be carried out with different amount(s) of suggested resources (e.g., different numbers of threads) to build learning models. This may be an iterative process until the learning models are refined through many executed jobs to a level capable of achieving the goals of objective functions; [0037] lines 3-4, an amount of resources including eight CPUs (as CPU cores) and 16 GB of memory;  [Examiner noted: performing a plurality of iterations for adjusting the resource allocations, and wherein the each iterations, the amount of adjustment of the core/resource allocations is restricted based on the previous allocation performance (previous adjusted amount, determined performance that is not achieving the goals) and suggested amount (X+d (or X−d) threads suggested by the learning model) until a level capable of achieving the goals of objective functions]).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Subramanian and ZAROO with Chung because Chung’s teaching of performing a plurality of iterations for determining the resource allocation would have provided Subramanian and ZAROO’s system with the advantage and capability to effectively utilizing the system resource which improving the system efficiency and performance. 

Although, Subramanian, ZAROO and Chung teach an amount of adjustment of the core allocations is restricted by determining a number of the cores used for a previous iteration and a number of the cores determined by the second model, Subramanian, ZAROO and Chung fail to specifically teach an amount of adjustment is restricted by determining a difference and dividing the difference by a damping factor.

However, Hilton teaches an amount of adjustment is restricted by determining a difference and dividing the difference by a damping factor (Hilton, Col 9, lines 10-16, The normalization and standardization of the objective values O.sub.G may be done in a different manner for different objectives by analyzing the nature of the objectives. For most objectives, the normalized, standardized objective value O.sub.i, can be computed by dividing the difference between the calculated objective value O.sub.G and the best (or desired) objective value O.sub.A by a normalization factor(as damping factor); lines 61-62, Calculating the normalized, standardized objective value O.sub.i for the underlying objective of maximizing or minimizing payments to a certain vendor; Col 19, lines 54-55, claim 1, numerically defining for each payment obligation a payment amount; and modifying iteratively).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Subramanian, ZAROO and Chung with Hilton because Hilton’s teaching of determining/adjusting the normalized, standardized objective value based on the difference between the previous calculated objected value and the desired objective value by a normalization factor (as damping factor) would have provided Subramanian, ZAROO and Chung’s system with the advantage and capability to optimizing the adjustment in each iterations in order to further improving the system efficiency.

As per claim 5, Subramanian, ZAROO, Chung and Hilton teach the invention according to claim 1 above. Subramanian further teaches wherein the training data includes data from a site that is 15expected to run the second model (Subramanian, Fig. 1C, ODS machine learning model (as second model), ODS Summary data structure (as site); Col 9, lines 18-22, performance data from the ODS summary data structure, the machine learning model may determine a schedule of adding and/or removing computing resources (e.g., amounts and/or types of computing resources) during performance of the job; Col 14, lines 46-50, the ODS component may process the information to generate reports related to the information, to detect an issue related to performance of the job, to determine a re-allocation of computing resources based on a performance of the job, and/or the like. In some implementations, and as described elsewhere herein, the ODS component may process the information from the data analytics manager using an ODS machine learning model).

As per claim 6, Subramanian, ZAROO, Chung and Hilton teach the invention according to claim 1 above. Subramanian teaches the first model (Subramanian, Fig. 1C, RTS component, RTS Machine learning model (as first model). In addition, Chung teaches wherein the first model categorizes storage system workloads and determines core allocations for different categories of workloads (Chung, Fig. 7, 710, classifying (as categorizes) a job according to job information and job characteristics, 720 allocation available resources for the job based on a result of classifying and machine leaning; [0016] lines 8-14, classify a number of jobs submitted for executions in a cluster system according to the job characteristics and performance data recorded during executions. The job resource scheduler may leverage the knowledge of the classification to improve resource utilization by machine learning of workload patterns and allocate resources according to the patterns; [0037] lines 3-4, an amount of resources including eight CPUs (as CPU cores) and 16 GB of memory).

As per claim 7, Subramanian, ZAROO, Chung and Hilton teach the invention according to claim 6 above. Subramanian further teaches wherein initially allocating at least some of the cores to the threads includes using information provided by the first model (Subramanian, Fig. 1C, 140 information identifying the allocation (from RTS machine learning model); Fig. 1E, 155 set of scripts, and 160 allocate the computing resources; Col 4, lines 33-38, the RTS component (as including first model)…determining a manner in which to allocate the computing resources for the job; Col 12, lines 65- Col 13, line 2, the computing resource allocation platform, utilizing the scheduler, may allocate the computing resources for the job. For example, the scheduler may execute the set of scripts received from the rules component and may allocate the computing resources based on executing the set of scripts).

As per claim 8, it is a non-transitory computer readable medium claim of claim 1 above. Therefore, it is rejected for the same reason as claim 1 above.

As per claims 12, 13 and 14, they are non-transitory computer readable medium claims of claims 5, 6 and 7 respectively above. Therefore, they are rejected for the same reason as claims 5, 6 and 7 respectively above.

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian, ZAROO, Chung and Hilton, as applied to claims 1 and 8 above, and further in view of Chen et al. (US Pub. 2020/0285899 A1), Michael et al. (US Patent. 7,716,642 B1) and Yang et al. (US Patent. 9,032,399 B1).
Chen, Michael and Yang were cited in the previous Office Action.

As per claim 3, Subramanian, ZAROO, Chung and Hilton teach the invention according to claim 1 above. Subramanian teaches wherein the training data includes workload data (Subramanian, Col 5, lines 11-13, the machine learning model may have been trained on a training set of data that includes information related to a computing resource request and parameters that were identified from the information; Col 8, lines 14-19, the RTS data structure may store historical data related to the job to be performed by the computing resources, such as data that identifies whether a determined allocation of computing resources was sufficient for a job);
wherein the workload data includes job execution times (Subramanian, Col 7, lines 39-41, the performance data may identify an amount of time that computing resources have been completing a job). In addition, ZAROO teaches the job is thread (ZAROO, Fig. 2, 110 system hardware, 122-123 Cores, 192, 193, 194, Threads; [0005] lines 1-4, CPU resources are generally allocated to a plurality of concurrently running threads that may execute interleaved on a single core or simultaneously on a plurality of different cores, or both).

Subramanian, ZAROO, Chung and Hilton fail to specifically teach the training data includes I/O workload data obtained at customer sites.

However, Chen teaches the training data obtained at customer sites (Chen, [0003] lines 4-17, Machine learning algorithms build a mathematical model of sample data, known as “training data”, in order to make predictions or decisions without being explicitly programmed to perform the task. Machine learning algorithms are used in the applications of email filtering, detection of network intruders, and computer vision, where it is infeasible to develop an algorithm of specific instructions for performing the task. Machine learning is closely related to computational statistics, which focuses on making predictions using computers. Data mining is a field of study within machine learning, and focuses on exploratory data analysis through unsupervised learning. In its application across business problems, machine learning is also referred to as predictive analytics; [0033] lines 8-10, the mechanisms of the illustrative embodiment can correlate a version of training data obtained from a customer (as customer sites)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Subramanian, ZAROO, Chung and Hilton with Chen because Chen’s teaching of obtaining the training data from the customer (as customer sites) would have provided Subramanian, ZAROO, Chung and Hilton’s system with the advantage and capability to allow the customer to provide any necessary information for the resource allocations which improving the user experience and system performance.

Subramanian, ZAROO, Chung, Hilton and Chen fail to specifically teach the training data includes I/O workload data ,wherein the I/O workload data includes data about I/O rates, thread execution times, system response times, and Logical Block Addresses.

However, Michael teaches I/O workload data (Michael, Fig. 6, 400 (as workload data); Col 4, lines 22-23, performing input/output (I/O) operations) and
the I/O workload data include Logical Block Addresses (Michael, Fig. 6, 400 (as workload data); Col 4, lines 22-23, performing input/output (I/O) operations; Fig. 6, 416 address (as logical block address); Col 13. Lines 31-40, Address information 416 may include the actual addresses on both data storage systems which result from address resolution and binding. An address may be represented, for example, by an address expression as illustrated in entries 420 and 422 of the table 400; Col 10, lines 32, block_range = 0x00080010). 

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Subramanian, ZAROO, Chung, Hilton and Chen with Michael because Michael’s teaching of I/O workload data would have provided Subramanian, ZAROO, Chung, Hilton and Chen’s system with the advantage and capability to applying the machine leaning mechanism to the storage system which improving the system overall performance and efficiency.

Subramanian, ZAROO, Chung, Hilton, Chen and Michael fail to specifically teach the I/O workload data includes data about I/O rates and system response times.

However, Yang teaches the I/O workload data includes data about I/O rates and system response times (Yang, Col 7, lines 17-27, I/O scheduling algorithms have two common control characteristics…Throughput is typically considered the total number of processes that complete their execution per time unit (as I/O rates)…the time between submission of a request and the time of receipt of a response to the request) (as system response times). With regard to space locality, scheduling algorithms (e.g., Deadline, CFQ--Completely Fair Queueing) continuously merge I/O requests in a logical block address (LBA)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Subramanian, ZAROO, Chung, Hilton, Chen and Michael with Yang because Yang’s teaching of workload data that including the throughput (as I/O rate) and response time would have provided Subramanian, ZAROO, Chung, Hilton, Chen and Michael’s system with the advantage and capability to allow the system to utilizing different data in order to improving the efficiency of the resource allocation. 

As per claim 10, it is a non-transitory computer readable medium claim of claim 3 above. Therefore, it is rejected for the same reason as claim 3 above.


Claims 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Michael et al. (US Patent. 7,716,642 B1) in view of Subramanian et al. (US Patent. 10,452,441 B1) and further in view of ZAROO (US Pub. 2015/0186185 A1), Chung et al. (US Pub. 2018/0113742 A1) and Hilton (US Patent. 7,756,787 B1).
Michael, Subramanian and ZAROO were cited in the previous Office Action.
Chung was cited in the PTO-892 dated on 11/10/2021.

As per claim 15, Michael teaches the invention substantially as claimed including A storage system (Michael, Fig. 1, 12 Data storage system; Fig. 2A, 12), comprising: 
a plurality of interconnected director boards, each having a CPU and providing functionality for at least one of (Michael, Fig. 2B, 37a-37n, director (as director boards); Fig. 2C, 23a, processor; Col 6, lines 32-34, FIG. 2B is a plurality of directors 37a-37n coupled to the memory 26. Each of the directors 37a-37n represents one of the HA's, RA's, or DA's that may be included in a data storage system; Col 6, lines 59-64, FIG. 2C, shown is an example of components that may be included within a disk adaptor (DA), such as 23a of FIG. 2A. In this example representation, the DA 23a may include a processor 50, a memory 52 local to the DA, and one or more other elements 54. It should be noted that other components of a data storage system, such as the host adaptor (HA), the remote adaptor (RA), and the like): a host adaptor that exchanges data with one of more hosts coupled to the storage system (Michael, Fig. 2A, 12 storage system, 21a Host adapter, 31 Host connections; Fig. 1, 14a Host; Col 15, lines 48-49, the HA may be a Fibre Channel Adapter or other adapter which facilitates host communication), a disk adaptor that exchanges data with one or more physical 5storage units of the storage system (Michael, Fig. 2A, 23a Disk adapter, 24a disks volumes (as physical 5storage unit); Col 6, lines 22-24, The DAs may be used in connection with facilitating communications to the associated disk drive(s) and LV(s) residing thereon), and a remote adaptor that exchanges data with one or more remote storage systems (Michael, Fig. 2A, 40 RA (Remote adapter); Col 6, lines 20-24, The RAs may be used in facilitating communications between two data storage systems); 
a memory coupled to the director boards (Michael, Fig. 2B, 26 Memory; Col 6, lines 34-35, FIG. 2B is a plurality of directors 37a-37n coupled to the memory 26); and 
a non-transitory computer-readable medium containing software that is executed by at least one of the CPUs on at least one of the director boards (Michael, Fig. 2C, 23a processor, 52 Memory; Col 17, lines 25-28, claim 11, A computer readable medium comprising code stored thereon that detects incompatibilities, the computer readable medium comprising code stored thereon that).

Michael fails to specifically teach the software including executable 10code that trains a first model to optimize core allocations to threads using training data that includes performance data, executable code that initially allocates at least some of the cores to the threads based on the first model, and executable code that performs a plurality of iterations to adjust the core allocations to the threads based on a second model that uses run time data and run time performance measurements.

However, Subramanian teaches the software including executable 10code that trains a first model to optimize core allocations to jobs using training data that includes performance data (Subramanian, Fig. 1C, RTS component, RTS Machine learning model (as first model); Fig. 6, 620, 630, 640; Fig. 7, 740 predict the allocation of the computing resources for the job based on utilizing the multiple machine leaning models; Col 8, lines 14-19, the RTS data structure may store historical data related to the job to be performed by the computing resources, such as data that identifies whether a determined allocation of computing resources was sufficient for a job (as performance data); Col 4, lines 33-38, the RTS component (as including first model)…determining a manner in which to allocate the computing resources for the job; Col 5, lines 11-13, the machine learning model may have been trained on a training set of data that includes information related to a computing resource request and parameters that were identified from the information; also see Col 32, lines 9-10, one or more instructions that, when executed by one or more processors); 
executable code that initially allocates at least some of the cores to the jobs based on the first model, (Subramanian, Fig. 6, 650, 660; Col 4, lines 33-38, the RTS component…determining a manner in which to allocate the computing resources for the job; Col 2, lines 55-57, different jobs may need different combinations of computing resources, different quantities of CPUs; Col 12, lines 65- Col 13, line 2, the computing resource allocation platform, utilizing the scheduler, may allocate the computing resources for the job. For example, the scheduler may execute the set of scripts received from the rules component and may allocate the computing resources based on executing the set of scripts; [Examiner noted: receiving the resource request and allocate the resources based on the machine learning model (as initial allocating, since the resource request is just received]); and 
executable code that performs a plurality of iterations to adjust the core allocations to the jobs based on a second model that uses run time data and run time performance measurements (Subramanian, Fig. 1C, ODS machine learning model (as second model); Col 8, lines 17-24, performance data related to a performance of a job (when the computing resources are performing the job) and/or related to one or more other jobs that the computing resources are performing, time-series summaries of performance data for the job and/or one or more other jobs; Col 14, lines 46-50, the ODS component may process the information to generate reports related to the information, to detect an issue related to performance of the job, to determine a re-allocation of computing resources (as adjusting) based on a performance of the job, and/or the like. In some implementations, and as described elsewhere herein, the ODS component may process the information from the data analytics manager using an ODS machine learning model).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Michael with Subramanian because Subramanian’s teaching of providing the multiple machine learning models for resource allocation would have provided Michael’s system with the advantage and capability to improving the system resource utilization and efficiency. 

Michael and Subramanian fail to specifically teach the job/jobs are thread/threads.

However, ZAROO teaches when allocating CPU cores to Job/jobs, the Job/jobs are thread/threads (ZAROO, Fig. 2, 110 system hardware, 122-123 Cores, 192, 193, 194, Threads; [0005] lines 1-4, CPU resources are generally allocated to a plurality of concurrently running threads that may execute interleaved on a single core or simultaneously on a plurality of different cores, or both).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Michael and Subramanian with ZAROO because ZAROO’s teaching of allocating the CPU’s resources to the plurality of concurrently running threads would have provided Michael and Subramanian’s system with the advantage and capability to allow the system to allocating the sufficient resources to the threads during the execution which improving the system performance and efficiency. 

Michael, Subramanian and ZAROO fail to specifically teach when adjust the core allocations to the threads, it performs a plurality of iterations, wherein, at each iteration, an amount of adjustment of the core allocations is restricted by determining a difference between a number of the cores used for a previous iteration and a number of the cores determined by the second model and dividing the difference by a damping factor.

However, Chung teaches when adjust the core allocations to the threads, it performs a plurality of iterations, wherein, at each iteration, an amount of adjustment of the core allocations is restricted by determining between a number of the cores used for a previous iteration and a number of the cores determined by the second model (Chung, [0020] lines 46-52, An example is provided herein to illustrate the rationale of projecting an amount of resources and suggesting a configuration for the projected amount of resources. Suppose an amount of resources having a level of computing power of 8 CPUs and 32 GB of memory is projected by a learning model that has been trained well through many executed jobs of a similar type. Optimization for that amount of resources within the resource allocation space is aimed for a configuration that could achieve the goals set by the objective functions; [0021] lines 1-12, the projected amount of resources may be different from the requested amount of resources. For example, if an amount of X threads is requested, the example flow 100 may suggest X+d (or X−d) threads and observe the performance, wherein X and d are positive integers greater than 0 with N greater than d. Based on the performance result, the execution of next job(s) may be carried out with different amount(s) of suggested resources (e.g., different numbers of threads) to build learning models. This may be an iterative process until the learning models are refined through many executed jobs to a level capable of achieving the goals of objective functions; [0037] lines 3-4, an amount of resources including eight CPUs (as CPU cores) and 16 GB of memory;  [Examiner noted: performing a plurality of iterations for adjusting the resource allocations, and wherein the each iterations, the amount of adjustment of the core/resource allocations is restricted based on the previous allocation performance (previous adjusted amount, determined performance) and suggested amount (X+d (or X−d) threads suggested by the learning model) until a level capable of achieving the goals of objective functions]).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Michael, Subramanian and ZAROO with Chung because Chung’s teaching of performing a plurality of iterations for determining the resource allocation would have provided Michael, Subramanian and ZAROO’s system with the advantage and capability to effectively utilizing the system resource which improving the system efficiency and performance. 

Although, Michael, Subramanian, ZAROO and Chung teach an amount of adjustment of the core allocations is restricted by determining a number of the cores used for a previous iteration and a number of the cores determined by the second model, Michael, Subramanian, ZAROO and Chung fail to specifically teach an amount of adjustment is restricted by determining a difference and dividing the difference by a damping factor.

However, Hilton teaches an amount of adjustment is restricted by determining a difference and dividing the difference by a damping factor (Hilton, Col 9, lines 10-16, The normalization and standardization of the objective values O.sub.G may be done in a different manner for different objectives by analyzing the nature of the objectives. For most objectives, the normalized, standardized objective value O.sub.i, can be computed by dividing the difference between the calculated objective value O.sub.G and the best (or desired) objective value O.sub.A by a normalization factor(as damping factor); lines 61-62, Calculating the normalized, standardized objective value O.sub.i for the underlying objective of maximizing or minimizing payments to a certain vendor; Col 19, lines 54-55, claim 1, numerically defining for each payment obligation a payment amount; and modifying iteratively).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Michael, Subramanian, ZAROO and Chung with Hilton because Hilton’s teaching of determining/adjusting the normalized, standardized objective value based on the difference between the previous calculated objected value and the desired objective value by a normalization factor (as damping factor) would have provided Michael, Subramanian, ZAROO and Chung’s system with the advantage and capability to optimizing the adjustment in each iterations in order to further improving the system efficiency.

As per claim 18, Michael, Subramanian, ZAROO, Chung and Hilton teach the invention according to claim 15 above. Subramanian further teaches wherein the training data includes data from a site that is 15expected to run the second model (Subramanian, Fig. 1C, ODS machine learning model (as second model), ODS Summary data structure (as site); Col 9, lines 18-22, performance data from the ODS summary data structure, the machine learning model may determine a schedule of adding and/or removing computing resources (e.g., amounts and/or types of computing resources) during performance of the job; Col 14, lines 46-50, the ODS component may process the information to generate reports related to the information, to detect an issue related to performance of the job, to determine a re-allocation of computing resources based on a performance of the job, and/or the like. In some implementations, and as described elsewhere herein, the ODS component may process the information from the data analytics manager using an ODS machine learning model).

As per claim 19, Michael, Subramanian, ZAROO, Chung and Hilton teach the invention according to claim 15 above. Subramanian teaches the first model (Subramanian, Fig. 1C, RTS component, RTS Machine learning model (as first model). 
In addition, Chung teaches wherein the first model categorizes storage system workloads and determines core allocations for different categories of workloads (Chung, Fig. 7, 710, classifying (as categorizes) a job according to job information and job characteristics, 720 allocation available resources for the job based on a result of classifying and machine leaning; [0016] lines 8-14, classify a number of jobs submitted for executions in a cluster system according to the job characteristics and performance data recorded during executions. The job resource scheduler may leverage the knowledge of the classification to improve resource utilization by machine learning of workload patterns and allocate resources according to the patterns; [0037] lines 3-4, an amount of resources including eight CPUs (as CPU cores) and 16 GB of memory).

As per claim 20, Michael, Subramanian, ZAROO, Chung and Hilton teach the invention according to claim 19 above. Subramanian further teaches wherein initially allocating at least some of the cores to the jobs includes using information provided by the first model (Subramanian, Fig. 1C, 140 information identifying the allocation (from RTS machine learning model); Fig. 1E, 155 set of scripts, and 160 allocate the computing resources; Col 4, lines 33-38, the RTS component (as including first model)…determining a manner in which to allocate the computing resources for the job; Col 12, lines 65- Col 13, line 2, the computing resource allocation platform, utilizing the scheduler, may allocate the computing resources for the job. For example, the scheduler may execute the set of scripts received from the rules component and may allocate the computing resources based on executing the set of scripts). In addition, ZAROO teaches the Job/jobs are thread/threads (ZAROO, Fig. 2, 110 system hardware, 122-123 Cores, 192, 193, 194, Threads; [0005] lines 1-4, CPU resources are generally allocated to a plurality of concurrently running threads that may execute interleaved on a single core or simultaneously on a plurality of different cores, or both).


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Michael, Subramanian, ZAROO, Chung and Hilton, as applied to claim 15 above, and further in view of Chen et al. (US Pub. 2020/0285899 A1) and Yang et al. (US Patent. 9,032,399 B1).
Chen and Yang were cited in the previous Office Action.

As per claim 16, Michael, Subramanian, ZAROO, Chung and Hilton teach the invention according to claim 15 above. Subramanian teaches wherein the training data includes workload data (Subramanian, Col 5, lines 11-13, the machine learning model may have been trained on a training set of data that includes information related to a computing resource request and parameters that were identified from the information; Col 8, lines 14-19, the RTS data structure may store historical data related to the job to be performed by the computing resources, such as data that identifies whether a determined allocation of computing resources was sufficient for a job);
wherein the workload data includes job execution times (Subramanian, Col 7, lines 39-41, the performance data may identify an amount of time that computing resources have been completing a job). In addition, ZAROO teaches the job is thread (ZAROO, Fig. 2, 110 system hardware, 122-123 Cores, 192, 193, 194, Threads; [0005] lines 1-4, CPU resources are generally allocated to a plurality of concurrently running threads that may execute interleaved on a single core or simultaneously on a plurality of different cores, or both).
In addition, Michael teaches I/O workload data (Michael, Fig. 6, 400 (as workload data); Col 4, lines 22-23, performing input/output (I/O) operations) and
the I/O workload data include Logical Block Addresses (Michael, Fig. 6, 400 (as workload data); Col 4, lines 22-23, performing input/output (I/O) operations; Fig. 6, 416 address (as logical block address); Col 13. Lines 31-40, Address information 416 may include the actual addresses on both data storage systems which result from address resolution and binding. An address may be represented, for example, by an address expression as illustrated in entries 420 and 422 of the table 400; Col 10, lines 32, block_range = 0x00080010). 

Michael, Subramanian, ZAROO, Chung and Hilton fail to specifically teach the training data obtained at customer sites.

However, Chen teaches the training data obtained at customer sites (Chen, [0003] lines 4-17, Machine learning algorithms build a mathematical model of sample data, known as “training data”, in order to make predictions or decisions without being explicitly programmed to perform the task. Machine learning algorithms are used in the applications of email filtering, detection of network intruders, and computer vision, where it is infeasible to develop an algorithm of specific instructions for performing the task. Machine learning is closely related to computational statistics, which focuses on making predictions using computers. Data mining is a field of study within machine learning, and focuses on exploratory data analysis through unsupervised learning. In its application across business problems, machine learning is also referred to as predictive analytics; [0033] lines 8-10, the mechanisms of the illustrative embodiment can correlate a version of training data obtained from a customer (as customer sites)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Michael, Subramanian, ZAROO, Chung and Hilton with Chen because Chen’s teaching of obtaining the training data from the customer (as customer sites) would have provided Michael, Subramanian, ZAROO, Chung and Hilton’s system with the advantage and capability to allow the customer to provide any necessary information for the resource allocations which improving the user experience and system performance.

Michael, Subramanian, ZAROO, Chung, Hilton and Chen fail to specifically teach wherein the I/O workload data includes data about I/O rates and system response times.

However, Yang teaches the I/O workload data includes data about I/O rates and system response times (Yang, Col 7, lines 17-27, I/O scheduling algorithms have two common control characteristics…Throughput is typically considered the total number of processes that complete their execution per time unit (as I/O rates)…the time between submission of a request and the time of receipt of a response to the request) (as system response times). With regard to space locality, scheduling algorithms (e.g., Deadline, CFQ--Completely Fair Queueing) continuously merge I/O requests in a logical block address (LBA)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Michael, Subramanian, ZAROO, Chung, Hilton and Chen with Yang because Yang’s teaching of workload data that including the throughput (as I/O rate) and response time would have provided Michael, Subramanian, ZAROO, Chung, Hilton and Chen’s system with the advantage and capability to allow the system to utilizing different data in order to improving the efficiency of the resource allocation. 


Claims 21-22 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian, ZAROO, Chung and Hilton, as applied to claims 1 and 8 respectively above, and further in view of Chalmer et al. (US Patent. 9,898,316 B1).

As per claim 21, Subramanian, ZAROO, Chung and Hilton teach the invention according to claim 1 above. Subramanian, ZAROO, Chung and Hilton fail to specifically teach wherein the threads are threads of a hypervisor running on the storage system.

However, Chalmer teaches wherein the threads are threads of a hypervisor running on the storage system (Chalmer, Col 1 line 66- Col 2, line 14, operating a hypervisor includes running a hypervisor as a thread of an underlying operating system and loading a guest operating system using the hypervisor based on the thread of the underlying operating system, where the hypervisor runs independently of the guest operating system and independently of other hypervisors running as other threads of the underlying operating system… The underlying operating system may be an operating system of a storage system. The hypervisor may be embedded with the storage system).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Subramanian, ZAROO, Chung and Hilton with Chalmer because Chalmer’s teaching of threads of hypervisor that is within the storage system would have provided Subramanian, ZAROO, Chung and Hilton’s system with the advantage and capability to applying the machine leaning mechanism to the storage system which improving the system overall performance and efficiency.

As per claim 22, Subramanian, ZAROO, Chung, Hilton and Chalmer teach the invention according to claim 21 above. Chalmer further teaches wherein the hypervisor manages one or more guest operating systems (Chalmer, Col 1 line 66- Col 2, line 14, operating a hypervisor includes running a hypervisor as a thread of an underlying operating system and loading a guest operating system using the hypervisor based on the thread of the underlying operating system, where the hypervisor runs independently of the guest operating system and independently of other hypervisors running as other threads of the underlying operating system… The underlying operating system may be an operating system of a storage system. The hypervisor may be embedded with the storage system).

As per claims 23 and 24, they are non-transitory computer readable medium claims of claims 21 and 22 respectively above. Therefore, they are rejected for the same reason as claims 21 and 22 respectively above.
 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Michael, Subramanian, ZAROO, Chung and Hilton, as applied to claim 15 above, and further in view of Chalmer et al. (US Patent. 9,898,316 B1).

As per claim 25, Michael, Subramanian, ZAROO, Chung and Hilton teach the invention according to claim 15 above. Michael, Subramanian, ZAROO, Chung and Hilton fail to specifically teach wherein the threads are threads of a hypervisor running on the storage system and wherein the hypervisor manages one or more guest operating systems.

However, Chalmer teaches wherein the threads are threads of a hypervisor running on the storage system and wherein the hypervisor manages one or more guest operating systems (Chalmer, Col 1 line 66- Col 2, line 14, operating a hypervisor includes running a hypervisor as a thread of an underlying operating system and loading a guest operating system using the hypervisor based on the thread of the underlying operating system, where the hypervisor runs independently of the guest operating system and independently of other hypervisors running as other threads of the underlying operating system… The underlying operating system may be an operating system of a storage system. The hypervisor may be embedded with the storage system).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Michael, Subramanian, ZAROO, Chung and Hilton with Chalmer because Chalmer’s teaching of threads of hypervisor that is within the storage system would have provided Michael, Subramanian, ZAROO, Chung and Hilton’s system with the advantage and capability to applying the machine leaning mechanism to the storage system which improving the system overall performance and efficiency.


Response to Arguments
The Amendment filed on 02/28/2022 has been entered. Applicant’s amendment has overcome the previous rejections under 35 U.S.C § 112(b). However, new 112(b) rejection has been made in response to the Applicant’s amendment.

Applicant’s arguments with respect to claims 1, 3, 5-8, 10, 12-16 and 18-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUJIA XU whose telephone number is (571)272-0954. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        

/Z.X./Examiner, Art Unit 2195